On October 8,2002, the defendant was sentenced to a three (3) year commitment to the Department of Corrections, to run concurrently with the sentence imposed in Cause No. BDC-01-113, for violations of the conditions of a suspended sentence for the offense of Criminal Endangerment, a felony.
On March 6, 2003, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*8DATED this 28th day of March, 2003.
The defendant was present and was represented by Vincent van der Hagen. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that "the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed, with the provision that the defendant, if he so chooses, is directed to submit any issues pertaining to whether he was given proper credit for time in custody to the district court.
Done in open Court this 6th day of March, 2003.
Chairperson, Hon. Katherine R. Curtis, Member, Hon. Marc G. Buyske and Member, Hon. Gary L. Day.